Citation Nr: 0628338	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-27 599	)	DATE
	)


On appeal from the decision of the Department of Veterans 
Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), rated 50 percent disabling 
effective from March 20, 2001, 70 percent disabling from 
September 13, 2004, and 100 percent disabling from March 2, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 RO decision which, in pertinent part, 
granted service connection and a 30 percent rating for PTSD, 
effective March 20, 2001.  Subsequent rating decisions 
assigned a 50 percent rating effective March 20, 2001, a 70 
percent rating effective from September 13, 2004, and 100 
percent disabling effective from March 2, 2005.

In an August 2004 rating decision, the RO granted service 
connection for a left ankle disability, rated 10 percent 
disabling.  A notice of disagreement was received from the 
veteran on this issue in September 2004, and a statement of 
the case was issued in March 2006.  As a substantive appeal 
has not been received from the veteran on this issue, the 
issue is not in appellate status and will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2005). 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1969 to November 1971.

2.  On July 24, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant and his wife as his custodian, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


